Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 1 of 16 Page ID #:259




   1
       Bevin Allen Pike (SBN 221936)
   2   Bevin.Pike@capstonelawyers.com
       Daniel Jonathan (SBN 262209)
   3   Daniel.Jonathan@capstonelawyers.com
       Trisha K. Monesi (SBN 303512)
   4   Trisha.Monesi@capstonelawyers.com
       Capstone Law APC
   5   1875 Century Park East, Suite 1000
       Los Angeles, California 90067
   6   Telephone: (310) 556-4811
       Facsimile: (310) 943-0396
   7
       Attorneys for Plaintiff Richard Schilling
   8
       Evan R. Moses (SBN 198099)
   9   evan.moses@ogletree.com
       Aaron H. Cole (SBN 236655)
  10   aaron.cole@ogletree.com
       Melis Atalay (SBN 301373)
  11   melis.atalay@ogletree.com
       Ogletree, Deakins, Nash, Smoak &
  12   Stewart, P.C.
       400 South Hope Street, Suite 1200
  13   Los Angeles, California 90071
       Telephone: (213) 239-9800
  14   Facsimile: (213) 239-9045
  15   Attorneys for Defendant Home Depot U.S.A., Inc.
  16
  17                         UNITED STATES DISTRICT COURT
  18                       CENTRAL DISTRICT OF CALIFORNIA
  19
        RICHARD SCHILLING, individually,
  20    and on behalf of other members of the      Case No. CV 20-08740 FMO-MRWx
        general public similarly situated
  21
                     Plaintiff,                    STIPULATED PROTECTIVE
  22                                               ORDER
               v.
  23                                               (MRW VERSION 4/19)
        HOME DEPOT U.S.A., INC., a
  24    Delaware corporation                       ‫ ܈‬Check if submitted without
  25                 Defendant.                    material modifications to MRW form

  26

  27

  28
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 2 of 16 Page ID #:260




   1   1.    INTRODUCTION
   2         1.1     PURPOSES AND LIMITATIONS
   3         Discovery in this action is likely to involve production of confidential,
   4   proprietary, or private information for which special protection from public
   5   disclosure and from use for any purpose other than prosecuting this litigation may
   6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   7   enter the following Stipulated Protective Order. The parties acknowledge that this
   8   Order does not confer blanket protections on all disclosures or responses to
   9   discovery and that the protection it affords from public disclosure and use extends
  10   only to the limited information or items that are entitled to confidential treatment
  11   under the applicable legal principles. The parties further acknowledge, as set forth
  12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  14   procedures that must be followed and the standards that will be applied when a party
  15   seeks permission from the court to file material under seal.
  16         1.2    GOOD CAUSE STATEMENT
  17         This is a wage-and-hour putative class action that principally pertains to
  18   compensation for allegedly mandatory health screening questionnaires pertaining to
  19   the Covid-19 pandemic. As such, disclosure and discovery activity in this action are
  20   likely to involve production of confidential, proprietary, medical, financial or other
  21   private information for which special protection from public disclosure and from use
  22   for any purpose other than prosecuting this litigation may be warranted, including,
  23   but not limited to: (1) proprietary procedures, manuals, and policies; (2) internal
  24   business or financial information; (3) private information of individuals who were
  25   employed by or engaged by defendant or another entity, including wage information
  26   and data, health and/or medical information and data, tax information and data, and
  27   related documents and records; (4) trade secrets; and (5) any other similar
  28   proprietary, confidential, and/or private information.
                                                  2
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 3 of 16 Page ID #:261




   1          Good cause exists to protect the good faith designation of each of the
   2   categories of documents identified above, as prejudice or harm to plaintiff and/or
   3   defendant and/or to one or more third parties may result if no protective order is
   4   granted. In particular, business competitors of defendant could obtain an unfair
   5   advantage, defendant could be economically prejudiced, and the privacy rights of
   6   defendant’s current and/or former employees or contractors could be violated if any
   7   of the confidential information identified above is published for purposes outside
   8   those permitted in this Stipulated Protective Order. The purpose of this Stipulated
   9   Protective Order is to protect any legitimately designated confidential business,
  10   employee, and privacy-protected information to be produced in this action from
  11   public disclosure.
  12   2.     DEFINITIONS
  13          2.1    Action: This pending federal lawsuit, Richard Schilling v. Home Depot
  14   U.S.A., Inc., 2:20-cv-08740-FMO-MRW.
  15          2.2    Challenging Party: a Party or Non-Party that challenges the
  16   designation of information or items under this Order.
  17          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  18   how it is generated, stored or maintained) or tangible things that qualify for
  19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  20   the Good Cause Statement.
  21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  22   their support staff).
  23          2.5    Designating Party: a Party or Non-Party that designates information or
  24   items that it produces in disclosures or in responses to discovery as
  25   “CONFIDENTIAL.”
  26          2.6    Disclosure or Discovery Material: all items or information, regardless
  27   of the medium or manner in which it is generated, stored, or maintained (including,
  28
                                                  3
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 4 of 16 Page ID #:262




   1   among other things, testimony, transcripts, and tangible things), that are produced or
   2   generated in disclosures or responses to discovery in this matter.
   3         2.7    Expert: a person with specialized knowledge or experience in a matter
   4   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   5   an expert witness or as a consultant in this Action.
   6         2.8    House Counsel: attorneys who are employees of a party to this Action.
   7   House Counsel does not include Outside Counsel of Record or any other outside
   8   counsel.
   9         2.9    Non-Party: any natural person, partnership, corporation, association, or
  10   other legal entity not named as a Party to this action.
  11         2.10 Outside Counsel of Record: attorneys who are not employees of a
  12   party to this Action but are retained to represent or advise a party to this Action and
  13   have appeared in this Action on behalf of that party or are affiliated with a law firm
  14   which has appeared on behalf of that party, and includes support staff.
  15         2.11 Party: any party to this Action, including all of its officers, directors,
  16   employees, consultants, retained experts, and Outside Counsel of Record (and their
  17   support staffs).
  18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  19   Discovery Material in this Action.
  20         2.13 Professional Vendors: persons or entities that provide litigation
  21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  23   and their employees and subcontractors.
  24         2.14 Protected Material: any Disclosure or Discovery Material that is
  25   designated as “CONFIDENTIAL.”
  26         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  27   Material from a Producing Party.
  28
                                                  4
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 5 of 16 Page ID #:263




   1   3.    SCOPE
   2         The protections conferred by this Stipulation and Order cover not only
   3   Protected Material (as defined above), but also (1) any information copied or
   4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   5   compilations of Protected Material; and (3) any testimony, conversations, or
   6   presentations by Parties or their Counsel that might reveal Protected Material.
   7         Any use of Protected Material at trial will be governed by the orders of the
   8   trial judge. This Order does not govern the use of Protected Material at trial.
   9   4.    DURATION
  10         Even after final disposition of this litigation, the confidentiality obligations
  11   imposed by this Order will remain in effect until a Designating Party agrees
  12   otherwise in writing or a court order otherwise directs. Final disposition will be
  13   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  14   or without prejudice; and (2) final judgment herein after the completion and
  15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  16   including the time limits for filing any motions or applications for extension of time
  17   pursuant to applicable law. The Court retains jurisdiction over the parties for
  18   enforcement of the provisions of this Order following the conclusion of this action
  19   5.    DESIGNATING PROTECTED MATERIAL
  20         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  21   Each Party or Non-Party that designates information or items for protection under
  22   this Order must take care to limit any such designation to specific material that
  23   qualifies under the appropriate standards. The Designating Party must designate for
  24   protection only those parts of material, documents, items, or oral or written
  25   communications that qualify so that other portions of the material, documents,
  26   items, or communications for which protection is not warranted are not swept
  27   unjustifiably within the ambit of this Order.
  28
                                                  5
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 6 of 16 Page ID #:264




   1         Mass, indiscriminate, or routinized designations are prohibited. Designations
   2   that are shown to be clearly unjustified or that have been made for an improper
   3   purpose (e.g., to unnecessarily encumber the case development process or to impose
   4   unnecessary expenses and burdens on other parties) may expose the Designating
   5   Party to sanctions.
   6         If it comes to a Designating Party’s attention that information or items that it
   7   designated for protection do not qualify for protection, that Designating Party must
   8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   9         5.2    Manner and Timing of Designations. Except as otherwise provided in
  10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  12   under this Order must be clearly so designated before the material is disclosed or
  13   produced.
  14         Designation in conformity with this Order requires:
  15         (a) for information in documentary form (e.g., paper or electronic documents,
  16   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  17   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  18   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  19   portion or portions of the material on a page qualifies for protection, the Producing
  20   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  21   markings in the margins).
  22                A Party or Non-Party that makes original documents available for
  23   inspection need not designate them for protection until after the inspecting Party has
  24   indicated which documents it would like copied and produced. During the
  25   inspection and before the designation, all of the material made available for
  26   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
  27   identified the documents it wants copied and produced, the Producing Party must
  28   determine which documents, or portions thereof, qualify for protection under this
                                                   6
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 7 of 16 Page ID #:265




   1   Order. Then, before producing the specified documents, the Producing Party must
   2   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
   3   If only a portion or portions of the material on a page qualifies for protection, the
   4   Producing Party also must clearly identify the protected portion(s) (e.g., by making
   5   appropriate markings in the margins).
   6         (b) for testimony given in depositions that the Designating Party identify the
   7   Disclosure or Discovery Material on the record, before the close of the deposition all
   8   protected testimony; alternatively, in the case of depositions, other pretrial
   9   testimony, the transcripts thereof, and exhibits thereto, by written notice to opposing
  10   counsel within 14 days following receipt of the transcript of said deposition and/or
  11   pretrial testimony.
  12         (c) for information produced in some form other than documentary and for
  13   any other tangible items, that the Producing Party affix in a prominent place on the
  14   exterior of the container or containers in which the information is stored the legend
  15   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  16   protection, the Producing Party, to the extent practicable, will identify the protected
  17   portion(s).
  18         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  19   failure to designate qualified information or items does not, standing alone, waive
  20   the Designating Party’s right to secure protection under this Order for such material.
  21   Upon timely correction of a designation, the Receiving Party must make reasonable
  22   efforts to assure that the material is treated in accordance with the provisions of this
  23   Order.
  24   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  25         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
  26   designation of confidentiality at any time that is consistent with the Court’s
  27   Scheduling Order.
  28
                                                   7
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 8 of 16 Page ID #:266




   1             6.2   Meet and Confer. The Challenging Party will initiate the dispute
   2   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
   3   et seq.
   4             6.3   Judicial Intervention. A Party that elects to press a challenge to a
   5   confidentiality designation after considering the justification offered by the
   6   Designating Party may file and serve a motion that identifies the challenged material
   7   and sets forth the basis for the challenge. Each such motion must be accompanied
   8   by a competent declaration that affirms that the movant has complied with the meet-
   9   and-confer requirements described in Paragraph 6.2, above.
  10             The burden of persuasion in any such challenge proceeding will be on the
  11   Designating Party. Frivolous challenges, and those made for an improper purpose
  12   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  13   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  14   or withdrawn the confidentiality designation, all parties will continue to afford the
  15   material in question the level of protection to which it is entitled under the
  16   Producing Party’s designation until the Court rules on the challenge.
  17   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  18             7.1   Basic Principles. A Receiving Party may use Protected Material that is
  19   disclosed or produced by another Party or by a Non-Party in connection with this
  20   Action only for prosecuting, defending, or attempting to settle this Action. Such
  21   Protected Material may be disclosed only to the categories of persons and under the
  22   conditions described in this Order. When the Action has been terminated, a
  23   Receiving Party must comply with the provisions of section 13 below (FINAL
  24   DISPOSITION).
  25             Protected Material must be stored and maintained by a Receiving Party at a
  26   location and in a secure manner that ensures that access is limited to the persons
  27   authorized under this Order.
  28
                                                     8
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 9 of 16 Page ID #:267




   1         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   2   otherwise ordered by the court or permitted in writing by the Designating Party, a
   3   Receiving Party may disclose any information or item designated
   4   “CONFIDENTIAL” only to:
   5               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   6   well as employees of said Outside Counsel of Record to whom it is reasonably
   7   necessary to disclose the information for this Action;
   8               (b) The Receiving Party and any officers, directors, and employees
   9   (including House Counsel) of the Receiving Party to whom disclosure is reasonably
  10   necessary for this Action;
  11               (c) Experts (as defined in this Order) of the Receiving Party to whom
  12   disclosure is reasonably necessary for this Action and who have signed the
  13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14               (d) the Court and its personnel;
  15               (e) court reporters and their staff;
  16               (f) professional jury or trial consultants, mock jurors, and Professional
  17   Vendors to whom disclosure is reasonably necessary for this Action and who have
  18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  19               (g) the author or recipient of a document containing the information or a
  20   custodian or other person who otherwise possessed or knew the information;
  21               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
  22   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  23   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  24   will not be permitted to keep any confidential information unless they sign the
  25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  26   agreed by the Designating Party or ordered by the court. Pages of transcribed
  27   deposition testimony or exhibits to depositions that reveal Protected Material may
  28
                                                      9
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 10 of 16 Page ID #:268




   1   be separately bound by the court reporter and may not be disclosed to anyone except
   2   as permitted under this Stipulated Protective Order; and
   3             (i) any mediator or settlement officer, and their supporting personnel,
   4   mutually agreed upon by any of the parties engaged in settlement discussions.
   5   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   6         PRODUCED IN OTHER LITIGATION
   7         If a Party is served with a subpoena or a court order issued in other litigation
   8   that compels disclosure of any information or items designated in this Action as
   9   “CONFIDENTIAL,” that Party must:
  10             (a) promptly notify in writing the Designating Party. Such notification
  11   will include a copy of the subpoena or court order;
  12             (b) promptly notify in writing the party who caused the subpoena or order
  13   to issue in the other litigation that some or all of the material covered by the
  14   subpoena or order is subject to this Protective Order. Such notification will include
  15   a copy of this Stipulated Protective Order; and
  16             (c) cooperate with respect to all reasonable procedures sought to be
  17   pursued by the Designating Party whose Protected Material may be affected.
  18         If the Designating Party timely seeks a protective order, the Party served with
  19   the subpoena or court order will not produce any information designated in this
  20   action as “CONFIDENTIAL” before a determination by the court from which the
  21   subpoena or order issued, unless the Party has obtained the Designating Party’s
  22   permission. The Designating Party will bear the burden and expense of seeking
  23   protection in that court of its confidential material and nothing in these provisions
  24   should be construed as authorizing or encouraging a Receiving Party in this Action
  25   to disobey a lawful directive from another court.
  26   ///

  27   ///

  28
                                                  10
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 11 of 16 Page ID #:269




   1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2         PRODUCED IN THIS LITIGATION
   3             (a) The terms of this Order are applicable to information produced by a
   4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   5   produced by Non-Parties in connection with this litigation is protected by the
   6   remedies and relief provided by this Order. Nothing in these provisions should be
   7   construed as prohibiting a Non-Party from seeking additional protections.
   8             (b) In the event that a Party is required, by a valid discovery request, to
   9   produce a Non-Party’s confidential information in its possession, and the Party is
  10   subject to an agreement with the Non-Party not to produce the Non-Party’s
  11   confidential information, then the Party will:
  12                (1) promptly notify in writing the Requesting Party and the Non-Party
  13   that some or all of the information requested is subject to a confidentiality
  14   agreement with a Non-Party;
  15                (2) promptly provide the Non-Party with a copy of the Stipulated
  16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  17   specific description of the information requested; and
  18                (3) make the information requested available for inspection by the
  19   Non-Party, if requested.
  20             (c) If the Non-Party fails to seek a protective order from this court within
  21   14 days of receiving the notice and accompanying information, the Receiving Party
  22   may produce the Non-Party’s confidential information responsive to the discovery
  23   request. If the Non-Party timely seeks a protective order, the Receiving Party will
  24   not produce any information in its possession or control that is subject to the
  25   confidentiality agreement with the Non-Party before a determination by the court.
  26   Absent a court order to the contrary, the Non-Party will bear the burden and expense
  27   of seeking protection in this court of its Protected Material.
  28
                                                  11
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 12 of 16 Page ID #:270




   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized under this
   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7   persons to whom unauthorized disclosures were made of all the terms of this Order,
   8   and (d) request such person or persons to execute the “Acknowledgment and
   9   Agreement to Be Bound” that is attached hereto as Exhibit A.
  10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  11         PROTECTED MATERIAL
  12         When a Producing Party gives notice to Receiving Parties that certain
  13   inadvertently produced material is subject to a claim of privilege or other protection,
  14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  16   procedure may be established in an e-discovery order that provides for production
  17   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  18   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  19   communication or information covered by the attorney-client privilege or work
  20   product protection, the parties may incorporate their agreement in the stipulated
  21   protective order submitted to the court.
  22   12.   MISCELLANEOUS
  23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  24   person to seek its modification by the Court in the future.
  25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  26   Protective Order no Party waives any right it otherwise would have to object to
  27   disclosing or producing any information or item on any ground not addressed in this
  28
                                                  12
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 13 of 16 Page ID #:271




   1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   2   ground to use in evidence of any of the material covered by this Protective Order.
   3         12.3 Filing Protected Material. A Party that seeks to file under seal any
   4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   5   only be filed under seal pursuant to a court order authorizing the sealing of the
   6   specific Protected Material at issue. If a Party's request to file Protected Material
   7   under seal is denied by the court, then the Receiving Party may file the information
   8   in the public record unless otherwise instructed by the court.
   9   13.   USING PROTECTED MATERIAL AT TRIAL
  10         Not later than the deadline for filing pretrial disclosures pursuant to Rule
  11   26(a)(3) of the Federal Rules of Civil Procedure, the Parties shall meet and confer
  12   regarding the procedures for use of Protected Material at trial and shall move the
  13   Court for entry of an appropriate order. In the event that the Parties cannot agree
  14   upon the procedures for use of Protected Material at trial, each Party shall include a
  15   notation in its pretrial disclosures that the intended disclosure contains Protected
  16   Material. The Parties may object to the Disclosure of Protected Material pursuant to
  17   Rule 26(a)(3)(B) of the Federal Rules of Civil Procedure, and the Court shall resolve
  18   any outstanding disputes over such Disclosure.
  19   14.   FINAL DISPOSITION
  20         After the final disposition of this Action, as defined in paragraph 4, within 60
  21   days of a written request by the Designating Party, each Receiving Party must return
  22   all Protected Material to the Producing Party or destroy such material. As used in
  23   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  24   summaries, and any other format reproducing or capturing any of the Protected
  25   Material. Whether the Protected Material is returned or destroyed, the Receiving
  26   Party must submit a written certification to the Producing Party (and, if not the same
  27   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  28   (by category, where appropriate) all the Protected Material that was returned or
                                                  13
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 14 of 16 Page ID #:272




   1   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   2   abstracts, compilations, summaries or any other format reproducing or capturing any
   3   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   4   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   5   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   6   reports, attorney work product, and consultant and expert work product, even if such
   7   materials contain Protected Material. Any such archival copies that contain or
   8   constitute Protected Material remain subject to this Protective Order as set forth in
   9   Section 4 (DURATION).
  10   14.   Any willful violation of this Order may be punished by civil or criminal
  11   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
  12   authorities, or other appropriate action at the discretion of the Court.
  13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  14

  15    DATED: August 20, 2021                CAPSTONE LAW, APC
  16
  17                                    By: /s/ Daniel Jonathan
                                            Bevin Allen Pike
  18                                        Daniel Jonathan
                                            Trisha Monesi
  19
                                              Attorneys for Plaintiff Richard Schilling
  20

  21    DATED: August 20, 2021                Ogletree, Deakins, Nash, Smoak &
                                              Stewart, P.C.
  22

  23
                                        By: /s/ Melis Atalay
  24
                                            Evan R. Moses
  25                                        Aaron H. Cole
                                            Melis Atalay
  26                                        Attorneys for Defendant Home Depot U.S.A.,
                                            Inc.
  27

  28
                                                  14
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 15 of 16 Page ID #:273




   1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   2

   3

   4          $XJXVW  
       DATED:_______________                 __________________________________
                                             HON. MICHAEL R. WILNER
   5                                         United States Magistrate Judge
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            15
Case 2:20-cv-08740-FMO-MRW Document 26 Filed 08/20/21 Page 16 of 16 Page ID #:274




   1
                                            EXHIBIT A
   2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4
             I, _____________________________ [full name], of _________________
   5
       [full address], declare under penalty of perjury that I have read in its entirety and
   6
       understand the Stipulated Protective Order that was issued by the United States
   7
       District Court for the Central District of California on [date] in the case of Richard
   8
       Schilling v. Home Depot U.S.A., Inc., 2:20-cv-08740-FMO-MRW. I agree to comply
   9
       with and to be bound by all the terms of this Stipulated Protective Order and I
  10
       understand and acknowledge that failure to so comply could expose me to sanctions
  11
       and punishment in the nature of contempt. I solemnly promise that I will not
  12
       disclose in any manner any information or item that is subject to this Stipulated
  13
       Protective Order to any person or entity except in strict compliance with the
  14
       provisions of this Order.
  15
             I further agree to submit to the jurisdiction of the United States District Court
  16
       for the Central District of California for the purpose of enforcing the terms of this
  17
       Stipulated Protective Order, even if such enforcement proceedings occur after
  18
       termination of this action. I hereby appoint __________________________ [full
  19
       name] of _______________________________________ [full address and
  20
       telephone number] as my California agent for service of process in connection with
  21
       this action or any proceedings related to enforcement of this Stipulated Protective
  22
       Order.
  23

  24
       Date: ______________________________________
  25
       City and State where signed: _________________________________
  26
       Printed name: _______________________________
  27
       Signature: __________________________________
  28
